Order entered May 6, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00388-CV

                  IN THE INTEREST OF K.G.R., A CHILD

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 90189

                                     ORDER

      Before the Court is the May 5, 2022 request of Shannon Sudderth, Official

Court Reporter for the 354th Judicial Court for a five-day extension of time to file

the reporter’s record in this accelerated appeal involving the termination of

parental rights. We GRANT the request and extend the time to May 10, 2022.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE